NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-1480-19

JASSMEN ELBEGDAD,

          Plaintiff-Appellant,

v.

EHSAN MALIK,

     Defendant-Respondent.
_________________________

                   Submitted October 25, 2021 – Decided November 8, 2021

                   Before Judges Sabatino and Natali.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Hudson County, Docket No. SC-1264-19.

                   Jassmen Elbegdad, appellant pro se.

                   Respondent has not filed a brief.

PER CURIAM

          In this unopposed appeal, plaintiff contests the trial court's dismissal of

her complaint in the Special Civil Part, which sought an order compelling the

return of her security deposit from her former landlord and related relief
pursuant to the Security Deposit Act ("SDA"), N.J.S.A. 46:8-19 to -26.          The

trial court dismissed her Special Civil Part action on the rationale that the Entire

Controversy Doctrine ("ECD") required her to litigate the security deposit claim

in an earlier summary dispossession action that her landlord brought to evict

her.

       Because the trial court's application of the ECD in this context was

contrary to the "no-joinder" mandate of Rule 6:3-4(a) governing summary

dispossession cases, and also was inequitable, we reverse.

       The pertinent chronology can be briefly summarized. Plaintiff Jassmen

Elbegdad ("the tenant") leased an apartment unit from defendant Ehsan Ul lah

Malik ("the landlord") in Jersey City.       The apartment was located in the

basement of the landlord's building. The tenant encountered numerous problems

with the apartment's condition, and reported the problems to the municipal

housing agency. The agency investigated the unit and concluded it was an

illegal basement apartment in violation of the local ordinance.

       After the illegality of the unit was revealed, the landlord brought a

summary dispossession complaint against the tenant in the Landlord Tenant




                                                                              A-1480-19
                                         2
("LT") docket of the Special Civil Part (Docket No. HUD-LT-6709-19).1 Both

the landlord and the tenant in that LT case were represented by counsel.

        The LT case was resolved through a consent judgment filed on July 29,

2019. In that consent judgment, the tenant agreed to move out by a specified

date.2 The judgment also included handwritten language requiring the landlord

to pay the tenant the sum of $8100 that day, which comprised relocation

assistance prescribed by N.J.S.A. 2A:18-61g (entitling a tenant evicted from an

illegally occupied unit to be paid relocation costs in "an amount equal to six

times the monthly rental").

        The tenant moved out of the apartment on September 1, 2019. Thereafter,

the tenant (who was at this point self-represented) filed a complaint in the

Special Civil Part under Docket No. HUD-SC-1264-19 ("SC action") to recover

her security deposit and other relief under the SDA. The landlord, who was also

now self-represented, appeared in opposition to the SC complaint. He informed

the court that he had paid the tenant the relocation costs ordered under the

consent judgment, and that she had cashed the check.          The landlord also



1
  The handwritten LT docket number on the photocopied consent judgment
supplied to us in the record is faint.
2
    The handwritten date is illegible on the copy supplied.
                                                                           A-1480-19
                                          3
explained that he had not returned the security deposit to the tenant because she

had not left him a forwarding address.

      The Special Civil Part judge did not continue hearing further testimony

about the security deposit because he perceived that the consent judgment in the

LT matter "contemplate[d] everything"         between the parties.     The judge

observed that the security deposit issue "should have all been decided . . . in one

matter" along with the summary dispossession claim.

      The tenant told the judge that her lawyer who represented her in the LT

case had advised her she "could file for [her] security deposit" after the LT case

concluded.    The judge was unpersuaded by this, and ruled that the ECD

precluded the tenant from bringing a subsequent SC action for her security

deposit. The judge found that there was a "contemplation of finality" involving

the exchange of money, and that the consent judgment in the LT action barred

further proceedings in an SC action.

      This appeal by the tenant ensued. She seeks to restore her SC action. We

agree with her that the trial court mistakenly applied the ECD to bar her SC

complaint for the security deposit.

      Rule 6:3-4(a), which governs summary actions by landlords for the

possession of premises, mandates that such summary dispossession actions


                                                                             A-1480-19
                                         4
"shall not be joined with any other cause of action, nor shall a defendant [tenant]

in such proceedings file a counterclaim or third-party complaint." This no-

joinder provision is designed to provide "speedy relief" to landlords entitled to

possession of their premises, and "eliminate the additional time inherent in other

claims being joined with this type of action."       Spruce Park Apartments v.

Beckett, 230 N.J. Super. 311, 315 (Law Div. 1988).

      Given the no-joinder provision, the trial court erred in reasoning that the

tenant was permitted to file her security deposit claim within the LT case.

Although we are unsure how or why the parties included the relocation monies

within the LT consent judgment, that did not expand the jurisdiction of the LT

court to adjudicate the security deposit claim. Indeed, the security deposit claim

would not ripen under the SDA until thirty days after the tenant ultimately

vacated the premises in September. N.J.S.A. 46:8-19(c).

      In addition, under these circumstances in which the tenant asserted under

oath that she had been assured by counsel in the LT case that her security deposit

refund could be addressed in a later proceeding, it would be inequitable to deny

her a forum for that claim. As the Supreme Court has instructed, the ECD should

not be applied in an inequitable manner. Dimitrakopoulos v. Borrus, Goldin,

Foley, Vignuolo, Hyman & Stahl, P.C., 237 N.J. 91, 114 (2019).


                                                                             A-1480-19
                                        5
      Reversed and remanded. We do not retain jurisdiction. The SC case is

reinstated for disposition on the merits.




                                                                    A-1480-19
                                        6